Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   April 12, 2022

The Court of Appeals hereby passes the following order:

A22A0829. RONALD LEE AVEY v. THE STATE.

       After entering a guilty plea, Ronald Lee Avey filed a motion for an out-of-time
appeal. The trial court denied the motion, and Avey filed this appeal.
       In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case No.
S21A1270, decided March 15, 2022). This holding is to be applied to “all cases that
are currently on direct review or otherwise not yet final.” Id. Avey, therefore, “had
no right to file a motion for an out-of-time appeal in the trial court; his remedy, if any,
lies in habeas corpus.” Rutledge v. State, ___ Ga. ___, ___ (Case No. S21A1036,
decided March 15, 2022). Rather than denying Avey’s motion, the trial court should
have dismissed it. See id. Accordingly, the trial court’s order denying the motion for
out-of-time appeal is hereby VACATED and this appeal is hereby REMANDED to
the trial court, which is DIRECTED to enter an order dismissing the motion for
out-of-time appeal.
                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           04/12/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.